   Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                     Entered 10/24/19 10:23:27              Page 1 of 34




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed October 24, 2019
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                            §
     In re:                                                 §      Chapter 11
                                                            §
     Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                            §
                               Debtors.                     §      (Jointly Administered)
                                                            §

                   ORDER APPROVING MOTION OF DEBTORS FOR ENTRY OF AN
                      ORDER (I) APPROVING THE DISCLOSURE STATEMENT;
                    (II) ESTABLISHING PROCEDURES FOR THE SOLICITATION
                       AND TABULATION OF VOTES TO ACCEPT OR REJECT
                    THE PLAN; (III) SCHEDULING A CONFIRMATION HEARING;
                      (IV) APPROVING RELATED NOTICE PROCEDURES; AND
                                 (V) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”) 2 of the Debtors for entry of an order (this “Order”) (i)

     approving the Disclosure Statement, (ii) establishing procedures for the solicitation and


     1
        The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
     Suite 1100, Dallas, Texas 75201.
     2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Motion.



     69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19            Entered 10/24/19 10:23:27         Page 2 of 34



 tabulation of votes to accept or reject the plan, (iii) approving a voting agent, (iv) scheduling the

 Confirmation Hearing, (v) approving the related notice procedures, and (vi) granting related

 relief; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. 157 and §§

 1334(b); and the Court having found that this matter is a core proceeding pursuant to 28 U.S.C. §

 157(b)(2), and that the Debtors consent to entry of a final order under Article III of the United

 States Constitution; and the Court having found that venue of this proceeding and the Motion in

 this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined

 that the relief requested in the Motion is in the best interests of the Debtors, their estates, their

 creditors, and other parties in interest; and it appearing that proper and adequate notice of the

 Motion has been given, under the circumstances, and that no other or further notice is necessary;

 and upon the record herein; and after due deliberation thereon; and good and sufficient cause

 appearing therefore, it is hereby

          ORDERED, ADJUDGED AND DECREED THAT:

          1.    The Motion is GRANTED as set forth herein.

          2.    The Disclosure Statement for the Third Amended Joint Plan of Reorganization

 Under Chapter 11 of the Bankruptcy Code [Docket No. 2054] (the “Disclosure Statement”), as

 modified, is approved as containing adequate information within the meaning of Bankruptcy

 Code section 1125.

          3.    Any objections to the approval of the Disclosure Statement are hereby overruled.

          4.    The Solicitation Procedures and Confirmation Procedures are amended to provide

 the Committee with the same rights as the Debtors with respect to such Solicitation Procedures

 and Confirmation Procedures.




                                                  2
 69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19             Entered 10/24/19 10:23:27        Page 3 of 34



          5.    The Solicitation Procedures (and the form and manner of notice thereof),

 including the notices of nonvoting status (substantially in the form annexed hereto as Exhibit 1,

 Deemed to Accept, and Exhibit 2, Deemed to Reject), the form of ballots (substantially in the

 form annexed hereto as Exhibit 3 and Exhibit 4), the Solicitation Commencement Date of

 October 25, 2019, the Voting Deadline of November 29, 2019, the Solicitation Package, the

 Voting Record Date of October 22, 2019, the Tabulation Rules, and all other solicitation

 Procedures are adequate and sufficient and hereby approved; provided, however, that the Debtors

 and the Committee have reserved, subject to Court approval, the right to further amend or

 supplement the Solicitation Procedures to better facilitate the solicitation process.

          6.    The following schedule of dates is hereby approved:

                a.      October 22, 2019: Record date for determination of claim or interest
                        holder status (the “Voting Record Date”);

                b.      October 22, 2019: Hearing on the Motion;

                c.      October 25, 2019: Deadline for serving Solicitation Packages;

                d.      October 31, 2019: Deadline for newspaper publication;

                e.      November 8, 2019: Deadline to file Rule 3018(a) Motions;

                f.      November 15, 2019: Deadline for Rule 3018(a) Objections;

                g.      November 19, 2019: Deadline to file Plan Supplement;

                h.      November 29, 2019: Deadline for filing objections to Plan confirmation;

                i.      November 29, 2019: Deadline for receipt of Ballots;

                j.      December 2, 2019: Deadline for the Debtors and the Committee to reply
                        to any objections to Plan confirmation;

                k.      December 2, 2019: Deadline for submission of tabulation report; and

                l.      December 4, 2019: Confirmation Hearing.




                                                   3
 69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19           Entered 10/24/19 10:23:27        Page 4 of 34



          7.    The Confirmation Procedures, including the Confirmation Hearing Notice

 (substantially in the form attached hereto as Exhibit 5) and the form and manner of service and

 publication thereof, and all other Confirmation Procedures described in the motion are adequate

 and sufficient and hereby approved; provided, however, that the Debtors and the Committee

 have reserved, subject to Court approval, the right to further amend or supplement the

 Confirmation Procedures to better facilitate the confirmation process.

          8.    The Confirmation Hearing shall be held on December 4, 2019 at 9:30 a.m.

 (prevailing Central Time), which date may be continued from time-to-time without further

 notice other than the announcement at such time of the date or dates of any adjourned hearing.

          9.    Any objections to the Plan must: (a) be in writing; (b) state the name and address

 of the responding party and the amount and nature of the claim or interest of such party; (c) state

 with particularity the legal and factual basis of any response; (d) conform to the Bankruptcy

 Rules and Local Rules; and (e) be filed with the Bankruptcy Court and served so that they are

 received by the parties identified in the Confirmation Hearing Notice no later than November

 29, 2019 at 5:00 p.m. (prevailing Central Time) (the “Confirmation Objection Deadline”).

          10.   The Debtors, the Committee, and any other party in interest shall file replies, if

 any, to objections to confirmation of the Plan by December 2, 2019 at 5:00 p.m. (prevailing

 Central Time).

          11.   Fact Discovery.

                a.     Any requests for production of documents made by non-debtor parties in
                       connection with confirmation must be served by the later of: (i) ten (10)
                       days from the date of the entry of this order; or (ii) November 1, 2019.

                b.     Responses and objections to requests for production of documents are due
                       by November 15, 2019. Any party served with requests for production of
                       documents shall substantially complete production of documents, subject
                       to any objections by November 22, 2019.


                                                 4
 69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19           Entered 10/24/19 10:23:27        Page 5 of 34



                c.     Parties shall serve deposition notices for fact depositions by November 15,
                       2019. The parties shall conduct any fact deposition between November 18,
                       2019 and November 29, 2019.

                d.     Fact discovery shall close by November 29, 2019.

          12.   Expert Discovery.

                a.     The parties must identify any testifying expert(s), if any, and serve expert
                       reports by the later of (ii) ten (10) days before the Confirmation Hearing;
                       or (ii) November 25, 2019.

                b.     Any rebuttal expert(s) must be identified by the later of (i) five (5) days
                       before the Confirmation Hearing; or (ii) November 30, 2019.

                c.     Expert depositions must be conducted before December 2, 2019.

          13.   The Debtors and the Committee are authorized to take all actions necessary to

 effectuate the relief granted pursuant to this Order in Accordance with the Motion.

          14.   Notwithstanding any Bankruptcy Rule or Local Rule to the contrary, this Order

 shall be immediately effective and enforceable upon its entry

          15.   This Court shall retain jurisdiction over any and all matters arising from the

 interpretation, implementation, or enforcement of this Order.

                                     # # # End of Order # # #




                                                 5
 69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19              Entered 10/24/19 10:23:27            Page 6 of 34



 Order submitted by:
 POLSINELLI PC                                          GREENBERG TRAURIG, LLP

 /s/      Trey A. Monsour                               /s/      Shari L. Heyen
 Trey A. Monsour                                        Shari L. Heyen
 State Bar No. 14277200                                 State Bar No. 09564750
 2950 N. Harwood, Suite 2100                            1000 Louisiana St., Suite 1700
 Dallas, Texas 75201                                    Houston, Texas 77002
 Telephone: (214) 397-0030                              Telephone: (713) 374-3500
 Facsimile: (214) 397-0033                              Facsimile: (713) 374-3505
 tmonsour@polsinelli.com                                heyens@gtlaw.com

 -and-                                                  -and-

 Jeremy R. Johnson (Admitted Pro Hac Vice)              Nancy A. Peterman (Admitted Pro Hac Vice)
 Stephen J. Astringer (Admitted Pro Hac Vice)           77 West Wacker Dr., Suite 3100
 600 3rd Avenue, 42nd Floor                             Chicago, Illinois 60601
 New York, New York 10016                               Telephone: (312) 456-8400
 Telephone: (212) 684-0199                              Facsimile: (312) 456-8435
 Facsimile: (212) 684-0197                              petermann@gtlaw.com
 jeremy.johnson@polsinelli.com
 sastringer@polsinelli.com

 Counsel to the Debtors and Debtors in Possession       Counsel to the Official Committee of Unsecured
                                                        Creditors




                                                    6
 69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19    Entered 10/24/19 10:23:27   Page 7 of 34



                                      Exhibit 1

                     Notice of Nonvoting Status – Deemed to Accept




 69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                    Entered 10/24/19 10:23:27              Page 8 of 34



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

                       NOTICE OF NONVOTING STATUS WITH RESPECT
                        TO CLASSES DEEMED TO ACCEPT THE PLAN

          TO: ALL HOLDERS OF CLAIMS OR EQUITY INTERESTS
          PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.      On October 16, 2019, the Debtors and the Official Committee of Unsecured
 Creditors (the “Committee”) filed the Disclosure Statement (the “Disclosure Statement”) for
 the Third Amended Joint Plan of Reorganization (the “Plan”). On October 22, 2019, the
 Bankruptcy Court entered an order (the “Disclosure Statement Order”), among other things, (i)
 approving the Disclosure Statement, (ii) approving certain notice related procedures and other
 procedures for solicitation and tabulation of votes to accept or reject the Plan, and (iii)
 scheduling a hearing for confirmation of the Plan (the “Confirmation Hearing”). The Debtors
 and the Committee are using the Disclosure Statement in connection with the solicitation of
 acceptances of the Plan from the holders of certain impaired claims against the Debtors who are
 entitled to vote to accept or reject the Plan.

         2.      The Confirmation Hearing will be held before the Honorable Stacey G. C.
 Jernigan, United States Bankruptcy Judge, United States Bankruptcy Court for the Northern
 District of Texas, Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom
 No. 1, Dallas, Texas 75242, on December 4, 2019 at 9:30 a.m. (prevailing Central Time). The
 Confirmation Hearing may be continued from time-to-time without further notice other than an
 announcement by the above-captioned debtors and debtors-in-possession in open court on the
 adjourned date(s) at the Confirmation Hearing or on any continued hearing and/or as indicated in
 any notice filed with the Court. The Plan may be amended, supplemented, or modified from time
 to time, if necessary, before, during, or as a result of the Confirmation Hearing, without further
 notice to Creditors or other parties in interest, to the extent permissible by the Bankruptcy Code,
 the Federal Rules of Bankruptcy Procedure, and other applicable law.



 1
    The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


 69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19           Entered 10/24/19 10:23:27       Page 9 of 34



      3.    UNDER THE TERMS OF THE PLAN, YOUR CLAIM(S) AND/OR
 INTERESTS AGAINST THE DEBTORS IS/ARE NOT IMPAIRED (DEEMED TO
 ACCEPT THE PLAN) AND, THEREFORE, PURSUANT TO SECTION 1126(f) OF THE
 UNITED STATES BANKRUPTCY CODE, YOU ARE (I) DEEMED TO HAVE
 ACCEPTED THE PLAN, AND (II) NOT ENTITLED TO VOTE ON THE PLAN. IF YOU
 HAVE ANY QUESTIONS ABOUT THE STATUS OF YOUR CLAIM(S) AND/OR
 INTERESTS, YOU SHOULD CONTACT COUNSEL FOR THE DEBTORS,
 POLSINELLI PC, ATTN: STEPHEN J. ASTRINGER, 222 DELAWARE AVENUE,
 SUITE 1101, WILMINGTON, DELAWARE 19801. ALTHOUGH YOU ARE NOT
 ENTITLED TO VOTE ON THE PLAN WITH RESPECT TO YOUR CLAIM(S) AND/OR
 INTERESTS, YOU ARE A PARTY IN INTEREST IN THE DEBTORS’ CHAPTER 11
 CASE. ACCORDINGLY, YOU ARE ENTITLED TO PARTICIPATE IN THE
 CHAPTER 11 CASE, INCLUDING BY FILING OBJECTIONS TO CONFIRMATION
 OF THE PLAN.

         4.     Any objections to the Plan must: (i) be in writing; (ii) state the name and address
 of the responding party and the amount and nature of the claim or interest of such party; (iii)
 state with particularity the legal and factual basis of any response; (iv) conform to the
 Bankruptcy Rules and Local Rules; and (v) be filed with the Bankruptcy Court and served on: (a)
 the Debtors, Senior Care Centers, LLC, 600 North Pearl Street, Suite 1100, Dallas, Texas 75201
 (Attention: Kevin O’Halloran); (b) counsel to the Debtors, Polsinelli PC, 600 3rd Avenue, 42nd
 Floor, New York, New York 10016 (Attention: Jeremy R. Johnson) and Polsinelli PC, 2950 N.
 Harwood, Suite 2100, Dallas, Texas 75201 (Attention: Trey A. Monsour); (c) counsel to the
 Official Committee of Unsecured Creditors, Greenberg Traurig, LLP, 77 West Wacker Drive,
 Suite 3100, Chicago, Illinois 60601 (Attention: Nancy A. Peterman) and Greenberg Traurig,
 LLP, 1000 Louisiana Street, Suite 1700, Houston, Texas 77002 (Attention: Shari L. Heyen); and
 (d) the Office of the United States Trustee, 1100 Commerce Street, Room 976, Dallas, Texas
 75242 (Attention: Meredyth A. Kippes), so that they are received no later than November 29,
 2019 at 5:00 p.m. (prevailing Central Time). Objections not timely filed and served in the
 manner set forth in the Disclosure Statement Order may not be considered and may be deemed
 overruled. The Debtors and the Committee reserve the right to file a consolidated reply to any
 such objection no later than December 2, 2019.

         5.    Article VIII of the Plan contains certain release, exculpation, and injunction
 language. You should read the provisions contained in Article VIII of the Plan very
 carefully so that you understand how confirmation and consummation of the Plan will
 affect you and any claim, interest, right or action you may have against the Debtors. THE
 PLAN WILL BIND ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE
 DEBTORS TO THE FULLEST EXTENT AUTHORIZED OR PROVIDED UNDER THE
 APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE AND BY ALL OTHER
 APPLICABLE LAW.

         6.     Copies of the Plan and Disclosure Statement are available for review without
 charge upon request to Debtors’ counsel, Polsinelli PC, Attention: Stephen J. Astringer,
 sastringer@polsinelli.com, (302) 252-0962. Copies of the Plan and Disclosure Statement are also
 available on the Voting Agent’s website at www.omnimgt.com/seniorcarecenters.


                                                 2
 69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19              Entered 10/24/19 10:23:27           Page 10 of 34



  Dated:        October 25, 2019
                Dallas, Texas

  POLSINELLI PC                                          GREENBERG TRAURIG, LLP

  Trey A. Monsour                                        Shari L. Heyen
  State Bar No. 14277200                                 State Bar No. 09564750
  2950 N. Harwood, Suite 2100                            1000 Louisiana St., Suite 1700
  Dallas, Texas 75201                                    Houston, Texas 77002
  Telephone: (214) 397-0030                              Telephone: (713) 374-3500
  Facsimile: (214) 397-0033                              Facsimile: (713) 374-3505
  tmonsour@polsinelli.com                                heyens@gtlaw.com

  -and-                                                  -and-

  Jeremy R. Johnson (Admitted Pro Hac Vice)              Nancy A. Peterman (Admitted Pro Hac Vice)
  Stephen J. Astringer (Admitted Pro Hac Vice)           77 West Wacker Dr., Suite 3100
  600 3rd Avenue, 42nd Floor                             Chicago, Illinois 60601
  New York, New York 10016                               Telephone: (312) 456-8400
  Telephone: (212) 684-0199                              Facsimile: (312) 456-8435
  Facsimile: (212) 684-0197                              petermann@gtlaw.com
  jeremy.johnson@polsinelli.com
  sastringer@polsinelli.com

  Counsel to the Debtors and Debtors in Possession       Counsel to the Official Committee of Unsecured
                                                         Creditors




                                                     3
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19    Entered 10/24/19 10:23:27   Page 11 of 34



                                       Exhibit 2

                      Notice of Nonvoting Status – Deemed to Reject




  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                     Entered 10/24/19 10:23:27             Page 12 of 34



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
  In re:                                                 §      Chapter 11
                                                         §
  Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                         §
                            Debtors.                     §      (Jointly Administered)
                                                         §

                        NOTICE OF NONVOTING STATUS WITH RESPECT
                         TO CLASSES DEEMED TO REJECT THE PLAN

           TO: ALL HOLDERS OF CLAIMS OR EQUITY INTERESTS
           PLEASE TAKE NOTICE OF THE FOLLOWING:

          1.      On October 16, 2019, the Debtors and the Official Committee of Unsecured
  Creditors (the “Committee”) filed the Disclosure Statement (the “Disclosure Statement”) for
  the Third Amended Joint Plan of Reorganization (the “Plan”). On October 22, 2019, the
  Bankruptcy Court entered an order (the “Disclosure Statement Order”), among other things, (i)
  approving the Disclosure Statement, (ii) approving certain notice related procedures and other
  procedures for solicitation and tabulation of votes to accept or reject the Plan, and (iii)
  scheduling a hearing for confirmation of the Plan (the “Confirmation Hearing”). The Debtors
  and the Committee are using the Disclosure Statement in connection with the solicitation of
  acceptances of the Plan from the holders of certain impaired claims against the Debtors who are
  entitled to vote to accept or reject the Plan.

          2.      The Confirmation Hearing will be held before the Honorable Stacey G. C.
  Jernigan, United States Bankruptcy Judge, United States Bankruptcy Court for the Northern
  District of Texas, Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom
  No. 1, Dallas, Texas 75242, on December 4, 2019 at 9:30 a.m. (prevailing Central Time). The
  Confirmation Hearing may be continued from time-to-time without further notice other than an
  announcement by the above-captioned debtors and debtors-in-possession in open court on the
  adjourned date(s) at the Confirmation Hearing or on any continued hearing and/or as indicated in
  any notice filed with the Court. The Plan may be amended, supplemented, or modified from time
  to time, if necessary, before, during, or as a result of the Confirmation Hearing, without further
  notice to Creditors or other parties in interest, to the extent permissible by the Bankruptcy Code,
  the Federal Rules of Bankruptcy Procedure, and other applicable law.



  1
     The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
  Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
  https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
  Suite 1100, Dallas, Texas 75201.


  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19           Entered 10/24/19 10:23:27       Page 13 of 34



        3.   UNDER THE TERMS OF THE PLAN, YOUR CLAIM(S) AND/OR
  INTERESTS AGAINST THE DEBTORS IS/ARE IMPAIRED (DEEMED TO REJECT
  THE PLAN) AND, THEREFORE, PURSUANT TO SECTION 1126(g) OF THE UNITED
  STATES BANKRUPTCY CODE, YOU ARE (I) DEEMED TO HAVE REJECTED THE
  PLAN, AND (II) NOT ENTITLED TO VOTE ON THE PLAN. IF YOU HAVE ANY
  QUESTIONS ABOUT THE STATUS OF YOUR CLAIM(S) AND/OR INTERESTS, YOU
  SHOULD CONTACT COUNSEL FOR THE DEBTORS, POLSINELLI PC, ATTN:
  STEPHEN J. ASTRINGER, 222 DELAWARE AVENUE, SUITE 1101, WILMINGTON,
  DELAWARE 19801. ALTHOUGH YOU ARE NOT ENTITLED TO VOTE ON THE
  PLAN WITH RESPECT TO YOUR CLAIM(S) AND/OR INTERESTS, YOU ARE A
  PARTY IN INTEREST IN THE DEBTORS’ CHAPTER 11 CASE. ACCORDINGLY,
  YOU ARE ENTITLED TO PARTICIPATE IN THE CHAPTER 11 CASE, INCLUDING
  BY FILING OBJECTIONS TO CONFIRMATION OF THE PLAN.

          4.     Any objections to the Plan must: (i) be in writing; (ii) state the name and address
  of the responding party and the amount and nature of the claim or interest of such party; (iii)
  state with particularity the legal and factual basis of any response; (iv) conform to the
  Bankruptcy Rules and Local Rules; and (v) be filed with the Bankruptcy Court and served on: (a)
  the Debtors, Senior Care Centers, LLC, 600 North Pearl Street, Suite 1100, Dallas, Texas 75201
  (Attention: Kevin O’Halloran); (b) counsel to the Debtors, Polsinelli PC, 600 3rd Avenue, 42nd
  Floor, New York, New York 10016 (Attention: Jeremy R. Johnson) and Polsinelli PC, 2950 N.
  Harwood, Suite 2100, Dallas, Texas 75201 (Attention: Trey A. Monsour); (c) counsel to the
  Official Committee of Unsecured Creditors, Greenberg Traurig, LLP, 77 West Wacker Drive,
  Suite 3100, Chicago, Illinois 60601 (Attention: Nancy A. Peterman) and Greenberg Traurig,
  LLP, 1000 Louisiana Street, Suite 1700, Houston, Texas 77002 (Attention: Shari L. Heyen); and
  (d) the Office of the United States Trustee, 1100 Commerce Street, Room 976, Dallas, Texas
  75242 (Attention: Meredyth A. Kippes), so that they are received no later than November 29,
  2019 at 5:00 p.m. (prevailing Central Time). Objections not timely filed and served in the
  manner set forth in the Disclosure Statement Order may not be considered and may be deemed
  overruled. The Debtors and the Committee reserve the right to file a consolidated reply to any
  such objection no later than December 2, 2019.

          5.    Article VIII of the Plan contains certain release, exculpation, and injunction
  language. You should read the provisions contained in Article VIII of the Plan very
  carefully so that you understand how confirmation and consummation of the Plan will
  affect you and any claim, interest, right or action you may have against the Debtors. THE
  PLAN WILL BIND ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE
  DEBTORS TO THE FULLEST EXTENT AUTHORIZED OR PROVIDED UNDER THE
  APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE AND BY ALL OTHER
  APPLICABLE LAW.

          6.     Copies of the Plan and Disclosure Statement are available for review without
  charge upon request to Debtors’ counsel, Polsinelli PC, Attention: Stephen J. Astringer,
  sastringer@polsinelli.com, (302) 252-0962. Copies of the Plan and Disclosure Statement are also
  available on the Voting Agent’s website at www.omnimgt.com/seniorcarecenters.



                                                  2
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19              Entered 10/24/19 10:23:27           Page 14 of 34



  Dated:        October 25, 2019
                Dallas, Texas

  POLSINELLI PC                                          GREENBERG TRAURIG, LLP

  Trey A. Monsour                                        Shari L. Heyen
  State Bar No. 14277200                                 State Bar No. 09564750
  2950 N. Harwood, Suite 2100                            1000 Louisiana St., Suite 1700
  Dallas, Texas 75201                                    Houston, Texas 77002
  Telephone: (214) 397-0030                              Telephone: (713) 374-3500
  Facsimile: (214) 397-0033                              Facsimile: (713) 374-3505
  tmonsour@polsinelli.com                                heyens@gtlaw.com

  -and-                                                  -and-

  Jeremy R. Johnson (Admitted Pro Hac Vice)              Nancy A. Peterman (Admitted Pro Hac Vice)
  Stephen J. Astringer (Admitted Pro Hac Vice)           77 West Wacker Dr., Suite 3100
  600 3rd Avenue, 42nd Floor                             Chicago, Illinois 60601
  New York, New York 10016                               Telephone: (312) 456-8400
  Telephone: (212) 684-0199                              Facsimile: (312) 456-8435
  Facsimile: (212) 684-0197                              petermann@gtlaw.com
  jeremy.johnson@polsinelli.com
  sastringer@polsinelli.com

  Counsel to the Debtors and Debtors in Possession       Counsel to the Official Committee of Unsecured
                                                         Creditors




                                                     3
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19    Entered 10/24/19 10:23:27   Page 15 of 34



                                       Exhibit 3

                        Class 5 (General Unsecured Claims) Ballot




  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                     Entered 10/24/19 10:23:27             Page 16 of 34



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
  In re:                                                 §      Chapter 11
                                                         §
  Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                         §
                            Debtors.                     §      (Jointly Administered)
                                                         §

                   CLASS 5 BALLOT FOR ACCEPTING OR REJECTING THE
                    THIRD AMENDED JOINT PLAN OF REORGANIZATION

  PLEASE READ THE FOLLOWING CAREFULLY AND FOLLOW THE ENCLOSED
  INSTRUCTIONS FOR COMPLETING AND RETURNING YOUR BALLOT.

  THIS BALLOT MUST BE RECEIVING BY THE VOTING AND CLAIMS AGENT,
  OMNI MANAGEMENT GROUP, BY 5:00 P.M. (PREVAILING CENTRAL TIME) ON
  NOVEMBER 29, 2019 OR THE VOTE REPRESENTED BY YOUR BALLOT WILL
  NOT BE COUNTED.

  On October 16, 2019, the Debtors and the Official Committee of Unsecured Creditors (the
  “Committee”) filed the Disclosure Statement (the “Disclosure Statement”) for the Third
  Amended Joint Plan of Reorganization (the “Plan”). On October 22, 2019, the Bankruptcy Court
  entered an order (the “Disclosure Statement Order”) approving the Disclosure Statement.
  Among other things, the Disclosure Statement provides additional information about the
  Debtors, their chapter 11 cases, and the Plan to assist you in completing your ballot. Please note
  that Court approval of the Disclosure Statement does not indicate approval of the Plan.

  Additional or paper copies of the Disclosure Statement may be obtained by (1) calling the Voting
  and Claims Agent at (844) 378-1143; (2) writing to Senior Care Centers, LLC et al., c/o Omni
  Management Group, 5955, DeSoto Avenue, Suite 100, Woodland Hills, CA 91367; (3) emailing
  the Voting and Claims Agent at: seniorcarecenters@omnimgt.com; and/or (4) visiting the Case
  Website at http://www.omnimgt.com/seniorcarecenters (documents may be downloaded for
  free). You may also obtain any documents filed in the Chapter 11 Cases for a fee via PACER at
  http://www.txnb.uscourts.gov.




  1
     The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
  Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
  https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
  Suite 1100, Dallas, Texas 75201.


  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19           Entered 10/24/19 10:23:27       Page 17 of 34



  Along with this Ballot, you have received a Solicitation Package consisting of (1) the Disclosure
  Statement, including the Plan and all other Exhibit annexed thereto; (2) the Disclosure Statement
  Order; (3) the Confirmation Hearing Notice; (4) a pre-addressed return envelope; and (5) such
  other materials as the Court may direct.

  Your Claim has been placed in Class 5 - General Unsecured Claims under the Plan.

  YOU SHOULD CAREFULLY REVIEW THE PLAN AND THE ATTACHED
  INSTRUCTIONS BEFORE COMPLETING AND RETURNING THIS BALLOT. YOU
  MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE PLAN AND THE
  CLASSIFICATION AND TREATMENT OF YOUR CLAIM UNDER THE PLAN.

  If the Voting and Claims Agent does not receive your Ballot by November 29, 2019 at 5:00
  p.m. (prevailing Central Time), and if the deadline is not extended, your vote as either
  acceptance or rejection of the Plan will not count. If the Plan is confirmed by the Court, it
  will be binding on you, whether or not you vote.

  Item 1.        Amount of Claim

  The undersigned is a Holder of a Class 5 General Unsecured Claim in the unpaid principal
  amount of:

                 $ ____________________________

  Item 2.        Vote

  The Holder of the Claim set forth in Item 1 votes (please select one—if you do not check a box,
  your vote will note be counted):

                 ☐ To Accept the Plan                 ☐ To Reject the Plan


  Item 3.        Class Election

  Holders of Claims in Class 5 in excess of $10,000 may elect to reduce the amount of their Claim
  to $10,000 in order to meet the Convenience Class Threshold and receive the treatment of Class
  6 under the Plan, in lieu of receiving any distribution in Class 5.

                 ☐      The undersigned Holder of the Claim in Class 5 hereby elects to reduce
                        its Claim to $10,000 to participate in Class 6.

  Item 4.        Certifications

  By signing this Ballot, the undersigned certifies that: (a) no other Ballots have been cast with
  respect to the Claim identified in Item 1 and that, to the extent any such Ballots have been cast,
  such earlier Ballots are hereby revoked; (b) he or she has been provided with a copy of the Plan

                                                  2
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19            Entered 10/24/19 10:23:27        Page 18 of 34



  and the Disclosure Statement; and (c) as the Record Holder of the Claim set forth in Item 1, the
  undersigned has full power and authority to vote to accept or reject the Plan. The undersigned
  also acknowledges that this solicitation is subject to all the terms and conditions set forth in the
  Plan and that all authority conferred or agreed to be conferred pursuant to this Ballot, and every
  obligation of the undersigned hereunder, shall be binding upon the transferees, successors,
  assigns, heirs, executors, administrators, trustees in bankruptcy, and legal representatives of the
  undersigned and shall not be affected by, and shall survive the death or incapacity, of the
  undersigned.

  Name of Holder

  Signature

  Name of Signatory (if different than Holder)

  Title (if applicable):

  Social Security or Federal Tax I.D. No.:

  Street Address:

  City, State & Zip Code:

  Telephone Number:

  Email:

  Date Completed:


  This Ballot is not, and shall not, constitute or be deemed to be (a) a Proof of Claim or interest or
  an assertion of a Claim or Equity Interest; or (b) an admission by the Debtors of the nature,
  validity, or amount of any Claim and does not signify that your Claim has been or will be
  Allowed.

  THIS BALLOT MUST BE PROPERLY COMPLETED, SIGNED, AND ACTUALLY
  RECEIVED BY THE VOTING AND CLAIMS AGENT NO LATER THAN NOVEMBER
  29, 2019 AT 5:00 P.M. (PREVAILING CENTRAL TIME) OR YOUR VOTE WILL NOT
  BE COUNTED. YOU MAY USE THE PRE-ADDRESSED ENVELOPE PROVIDED, OR
  SEND YOUR BALLOT TO THE FOLLOWING ADDRESS:




                                                   3
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                     Entered 10/24/19 10:23:27            Page 19 of 34



  If by First-Class Mail:                                     If by Hand Delivery or Overnight Mail:

  Senior Care Centers, LLC, et al.                            Senior Care Centers, LLC, et al.
  Ballot Processing                                           Ballot Processing
  c/o Omni Bankruptcy Group                                   c/o Omni Bankruptcy Group
  5955 DeSoto Ave., Suite 100                                 5955 DeSoto Ave., Suite 100
  Woodland Hills, CA 91367                                    Woodland Hills, CA 91367

  If by Electronic Mail

  Ballots may also be delivered to the Voting
  and Claims Agent by electronic mail sent to
  sccvoting@omnimgt.com with “Senior Care
  Centers Vote” on the subject line.2


  BALLOTS SUBMITTED BY FACSIMILE OR OTHER FORMS OF ELECTRONIC
  SUBMISSION OTHER THAN BY ELECTRONIC MAIL IN ACCORDANCE WITH
  THE INSTRUCTIONS ABOVE WILL NOT BE ACCEPTED. DO NOT MAIL YOUR
  BALLOT TO THE DEBTORS, THE DEBTORS’ AGENTS (OTHER THAN THE
  VOTING AND CLAIMS AGENT), OR THE DEBTORS’ FINANCIAL OR LEGAL
  ADVISORS.

  IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OF THE
  PROCEDURES FOR VOTING ON THE PLAN OR IF YOU NEED AN ADDITIONAL
  BALLOT OR ADDITIONAL COPIES OF THE PLAN OR OTHER ENCLOSED
  MATERIALS, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
  SENIORCARECENTERS@OMNIMGT.COM OR BY TELEPHONE AT (844) 378-1143.
  THE CLAIMS AND BALLOTING AGENT IS NOT PERMITTED TO PROVIDE
  LEGAL ADVICE.




  2
    For any Ballot cast via electronic mail the format of the attachment must be found in the common workplace and
  industry standard format (i.e., industry-standard PDF file) and the received date and time in the Voting and Claims
  Agent’s inbox will be used as the timestamp for receipt.

                                                          4
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19             Entered 10/24/19 10:23:27         Page 20 of 34



                      Voting Information and Instructions for Completing Ballot

          1.      Your Claim has been temporarily allowed for the purposes of voting to accept or
  reject the Plan. The temporary allowance of your Claim for voting purposes does not constitute
  an allowance of your Claim for purposes of distribution under the Plan and is without prejudice
  to the rights of the Debtors in any other context (e.g., the right of the Debtors and the Committee
  to contest the amount or validity of any Claim for purposes of allowance under the Plan). Unless
  the Bankruptcy Court orders otherwise, your Claim will not be counted as a vote in excess of the
  amount as determined in accordance with the voting rules outlined in the Disclosure Statement
  Order, regardless of the amount identified in Item 1 of the Ballot. If a lesser amount is identified
  by you in Item 1 of the Ballot, your Claim will be counted as a vote in such lesser amount.

          2.      The Ballot does not constitute and shall not be deemed a proof of claim or an
  assertion of a claim.

           3.     Confirmation of the Plan requires that, Holders of Claims in at least one Class
  vote to accept the plan and represent at least two-third in amount and more than one-half of
  number that votes on the Plan. If the required votes are received and the Court confirms the Plan,
  it will be binding upon you.

          4.     To ensure that your vote is counted, complete Items 1, 2, and 4 on this Ballot and
  return the Ballot to the Voting and Claims Agent.

                 a.       Instructions for Item 2: Cast one vote to accept or reject the Plan by
                          checking the proper box in Item 2. You must cast all your Claims within a
                          Class to accept or reject the Plan and may not split your vote.
                          Accordingly, a Ballot which partially accepts and partially rejects the Plan
                          will not be counted.

                 b.       Instructions for Item 4: Review and complete the certification in Item 4.
                          Unless you are submitting your Ballot via electronic mail, your signature
                          is required on the Ballot in order for your vote to count. If you are signing
                          a Ballot in your capacity as a trustee, executor, administrator, guardian,
                          attorney in fact, officer of a corporation, or otherwise acting as a fiduciary
                          or representative capacity, you should indicate such capacity when signing
                          and, if requested by the Voting and Claims Agent, the Debtors, or the
                          Court, must submit evidence to the requesting party that you are
                          authorized to act on behalf of such Holder. In addition, please provide
                          your name and mailing address.

           5.    As applicable and at your option, complete Item 3 on the Ballot.

          6.     If your vote is not received by the Voting and Claims Agent by the Voting
  Deadline of November 29, 2019 at 5:00 p.m. (prevailing Central Time) it will not count as either
  an acceptance or rejection of the Plan. Ballots must be received by the Voting Deadline at one of
  the following addresses:




  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                     Entered 10/24/19 10:23:27            Page 21 of 34



  If by First-Class Mail:                                     If by Hand Delivery or Overnight Mail:

  Senior Care Centers, LLC, et al.                            Senior Care Centers, LLC, et al.
  Ballot Processing                                           Ballot Processing
  c/o Omni Bankruptcy Group                                   c/o Omni Bankruptcy Group
  5955 DeSoto Ave., Suite 100                                 5955 DeSoto Ave., Suite 100
  Woodland Hills, CA 91367                                    Woodland Hills, CA 91367

  If by Electronic Mail

  Ballots may also be delivered to the Voting
  and Claims Agent by electronic mail sent to
  sccvoting@omnimgt.com with “Senior Care
  Centers Vote” on the subject line.1


          7.      Delivery of a Ballot by facsimile or electronic means other than by electronic mail
  as set forth herein will not be accepted.

         8.     If a Ballot is received after the Voting Deadline, it will not be counted, unless the
  Debtors and the Committee determine otherwise.

           9.      The following Ballots will not be counted:

                   a.       Any Ballot that fails to clearly indicate an acceptance or rejection, or that
                            indicates both an acceptance and a rejection, of the Plan;

                   b.       Any Ballot received after the Voting Deadline, except if the Debtors and
                            Committee have granted an extension of the Voting Deadline with respect
                            to such Ballot, or by order of the Bankruptcy Court;

                   c.       Any Ballot containing a vote that the Bankruptcy Court determines was
                            not solicited or procured in good faith or in accordance with the applicable
                            provisions of the Bankruptcy Code;

                   d.       Any Ballot that is illegible or contains insufficient information to permit
                            the identification of the Claim;

                   e.       Any Ballot cast by a Person or Entity that does not hold an Allowed Claim
                            in a Voting Classes; and

                   f.       Any unsigned Ballot or Ballot without an authorized signature (or in the
                            case of electronic balloting, a proper and verified electronic signature).


  1
    For any Ballot cast via electronic mail the format of the attachment must be found in the common workplace and
  industry standard format (i.e., industry-standard PDF file) and the received date and time in the Voting and Claims
  Agent’s inbox will be used as the timestamp for receipt.

                                                          2
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19           Entered 10/24/19 10:23:27        Page 22 of 34



         10.    The deadline for filing and serving motions pursuant to Bankruptcy Rule 3018(a)
  seeking temporary allowance of Claims for the purposes of accepting or rejecting the Plan
  (“Rule 3018(a) Motions”) shall be November 8, 2019 at 5:00 p.m. (prevailing Central Time)
  (the “Rule 3018(a) Motion Deadline”).

         11.    If Multiple Ballots are received by the same Holder of a Claim with respect to the
  same Claims prior to the Voting Deadline, the last dated valid Ballot timely received will
  supersede and revoke any earlier Ballots.

          12.    If you believe you have received this Ballot in error, or if you need an additional
  Ballot, please contact the Voting and Claims Agent immediately at the telephone number or
  email address set forth below.



                       PLEASE RETURN YOUR BALLOT PROMPTLY

  If you have any questions regarding this Ballot or the voting procedures, or wish to receive
  a copy of the Plan, Disclosure Statement, or related materials, please contact the Voting
  and Claims Agent by email at seniorcarecenters@omnimgt.com or by telephone at (844)
  378-1143. The Voting and Claims Agent is not authorized to provide legal advice.




                                                  3
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19    Entered 10/24/19 10:23:27   Page 23 of 34




                                       Exhibit 4

                        Class 6 (Convenience Class Claims) Ballot




  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                     Entered 10/24/19 10:23:27             Page 24 of 34



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
  In re:                                                 §      Chapter 11
                                                         §
  Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                         §
                            Debtors.                     §      (Jointly Administered)
                                                         §

                   CLASS 6 BALLOT FOR ACCEPTING OR REJECTING THE
                    THIRD AMENDED JOINT PLAN OF REORGANIZATION

  PLEASE READ THE FOLLOWING CAREFULLY AND FOLLOW THE ENCLOSED
  INSTRUCTIONS FOR COMPLETING AND RETURNING YOUR BALLOT.

  THIS BALLOT MUST BE RECEIVING BY THE VOTING AND CLAIMS AGENT,
  OMNI MANAGEMENT GROUP, BY 5:00 P.M. (PREVAILING CENTRAL TIME) ON
  NOVEMBER 29, 2019 OR THE VOTE REPRESENTED BY YOUR BALLOT WILL
  NOT BE COUNTED.

  On October 16, 2019, the Debtors and the Official Committee of Unsecured Creditors (the
  “Committee”) filed the Disclosure Statement (the “Disclosure Statement”) for the Third
  Amended Joint Plan of Reorganization (the “Plan”). On October 22, 2019, the Bankruptcy Court
  entered an order (the “Disclosure Statement Order”) approving the Disclosure Statement.
  Among other things, the Disclosure Statement provides additional information about the
  Debtors, their chapter 11 cases, and the Plan to assist you in completing your ballot. Please note
  that Court approval of the Disclosure Statement does not indicate approval of the Plan.

  Additional or paper copies of the Disclosure Statement may be obtained by (1) calling the Voting
  and Claims Agent at (844) 378-1143; (2) writing to Senior Care Centers, LLC et al., c/o Omni
  Management Group, 5955, DeSoto Avenue, Suite 100, Woodland Hills, CA 91367; (3) emailing
  the Voting and Claims Agent at: seniorcarecenters@omnimgt.com; and/or (4) visiting the Case
  Website at http://www.omnimgt.com/seniorcarecenters (documents may be downloaded for
  free). You may also obtain any documents filed in the Chapter 11 Cases for a fee via PACER at
  http://www.txnb.uscourts.gov.




  1
     The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
  Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
  https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
  Suite 1100, Dallas, Texas 75201.


  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19            Entered 10/24/19 10:23:27        Page 25 of 34



  Along with this Ballot, you have received a Solicitation Package consisting of (1) the Disclosure
  Statement, including the Plan and all other Exhibit annexed thereto; (2) the Disclosure Statement
  Order; (3) the Confirmation Hearing Notice; (4) a pre-addressed return envelope; and (5) such
  other materials as the Court may direct.

  Your Claim has been placed in Class 6 - Convenience Class Claims under the Plan.

  YOU SHOULD CAREFULLY REVIEW THE PLAN AND THE ATTACHED
  INSTRUCTIONS BEFORE COMPLETING AND RETURNING THIS BALLOT. YOU
  MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE PLAN AND THE
  CLASSIFICATION AND TREATMENT OF YOUR CLAIM UNDER THE PLAN.

  If the Voting and Claims Agent does not receive your Ballot by November 29, 2019 at 5:00
  p.m. (prevailing Central Time), and if the deadline is not extended, your vote as either
  acceptance or rejection of the Plan will not count. If the Plan is confirmed by the Court, it
  will be binding on you, whether or not you vote.

  Item 1.        Amount of Claim

  The undersigned is a Holder of a Class 6 Convenience Class Claim in the unpaid principal
  amount of:

                 $ ____________________________

  Item 2.        Vote

  The Holder of the Claim set forth in Item 1 votes (please select one—if you do not check a box,
  your vote will note be counted):

                 ☐ To Accept the Plan                  ☐ To Reject the Plan

  Item 3.        Certifications

  By signing this Ballot, the undersigned certifies that: (a) no other Ballots have been cast with
  respect to the Claim identified in Item 1 and that, to the extent any such Ballots have been cast,
  such earlier Ballots are hereby revoked; (b) he or she has been provided with a copy of the Plan
  and the Disclosure Statement; and (c) as the Record Holder of the Claim set forth in Item 1, the
  undersigned has full power and authority to vote to accept or reject the Plan. The undersigned
  also acknowledges that this solicitation is subject to all the terms and conditions set forth in the
  Plan and that all authority conferred or agreed to be conferred pursuant to this Ballot, and every
  obligation of the undersigned hereunder, shall be binding upon the transferees, successors,
  assigns, heirs, executors, administrators, trustees in bankruptcy, and legal representatives of the
  undersigned and shall not be affected by, and shall survive the death or incapacity, of the
  undersigned.




                                                   2
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19              Entered 10/24/19 10:23:27        Page 26 of 34



  Name of Holder

  Signature

  Name of Signatory (if different than Holder)

  Title (if applicable):

  Social Security or Federal Tax I.D. No.:

  Street Address:

  City, State & Zip Code:

  Telephone Number:

  Email:

  Date Completed:


  This Ballot is not, and shall not, constitute or be deemed to be (a) a Proof of Claim or interest or
  an assertion of a Claim or Equity Interest; or (b) an admission by the Debtors of the nature,
  validity, or amount of any Claim and does not signify that your Claim has been or will be
  Allowed.

  THIS BALLOT MUST BE PROPERLY COMPLETED, SIGNED, AND ACTUALLY
  RECEIVED BY THE VOTING AND CLAIMS AGENT NO LATER THAN NOVEMBER
  29, 2019 AT 5:00 P.M. (PREVAILING CENTRAL TIME) OR YOUR VOTE WILL NOT
  BE COUNTED. YOU MAY USE THE PRE-ADDRESSED ENVELOPE PROVIDED, OR
  SEND YOUR BALLOT TO THE FOLLOWING ADDRESS:

  If by First-Class Mail:                              If by Hand Delivery or Overnight Mail:

  Senior Care Centers, LLC, et al.                     Senior Care Centers, LLC, et al.
  Ballot Processing                                    Ballot Processing
  c/o Omni Bankruptcy Group                            c/o Omni Bankruptcy Group
  5955 DeSoto Ave., Suite 100                          5955 DeSoto Ave., Suite 100
  Woodland Hills, CA 91367                             Woodland Hills, CA 91367




                                                   3
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                    Entered 10/24/19 10:23:27             Page 27 of 34



  If by Electronic Mail

  Ballots may also be delivered to the Voting
  and Claims Agent by electronic mail sent to
  sccvoting@omnimgt.com with “Senior Care
  Centers Vote” on the subject line.2


  BALLOTS SUBMITTED BY FACSIMILE OR OTHER FORMS OF ELECTRONIC
  SUBMISSION OTHER THAN BY ELECTRONIC MAIL IN ACCORDANCE WITH
  THE INSTRUCTIONS ABOVE WILL NOT BE ACCEPTED. DO NOT MAIL YOUR
  BALLOT TO THE DEBTORS, THE DEBTORS’ AGENTS (OTHER THAN THE
  VOTING AND CLAIMS AGENT), OR THE DEBTORS’ FINANCIAL OR LEGAL
  ADVISORS.

  IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OF THE
  PROCEDURES FOR VOTING ON THE PLAN OR IF YOU NEED AN ADDITIONAL
  BALLOT OR ADDITIONAL COPIES OF THE PLAN OR OTHER ENCLOSED
  MATERIALS, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
  SENIORCARECENTERS@OMNIMGT.COM OR BY TELEPHONE AT (844) 378-1143.
  THE CLAIMS AND BALLOTING AGENT IS NOT PERMITTED TO PROVIDE
  LEGAL ADVICE.




  2
    For any Ballot cast via electronic mail the format of the attachment must be found in the common workplace and
  industry standard format (i.e., industry-standard PDF file) and the received date and time in the Voting and Claims
  Agent’s inbox will be used as the timestamp for receipt.

                                                          4
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19             Entered 10/24/19 10:23:27         Page 28 of 34



                      Voting Information and Instructions for Completing Ballot

          1.      Your Claim has been temporarily allowed for the purposes of voting to accept or
  reject the Plan. The temporary allowance of your Claim for voting purposes does not constitute
  an allowance of your Claim for purposes of distribution under the Plan and is without prejudice
  to the rights of the Debtors in any other context (e.g., the right of the Debtors and the Committee
  to contest the amount or validity of any Claim for purposes of allowance under the Plan). Unless
  the Bankruptcy Court orders otherwise, your Claim will not be counted as a vote in excess of the
  amount as determined in accordance with the voting rules outlined in the Disclosure Statement
  Order, regardless of the amount identified in Item 1 of the Ballot. If a lesser amount is identified
  by you in Item 1 of the Ballot, your Claim will be counted as a vote in such lesser amount.

          2.      The Ballot does not constitute and shall not be deemed a proof of claim or an
  assertion of a claim.

           3.     Confirmation of the Plan requires that, Holders of Claims in at least one Class
  vote to accept the plan and represent at least two-third in amount and more than one-half of
  number that votes on the Plan. If the required votes are received and the Court confirms the Plan,
  it will be binding upon you.

          4.     To ensure that your vote is counted, complete Items 1, 2, and 3 on this Ballot and
  return the Ballot to the Voting and Claims Agent.

                 a.       Instructions for Item 2: Cast one vote to accept or reject the Plan by
                          checking the proper box in Item 2. You must cast all your Claims within a
                          Class to accept or reject the Plan and may not split your vote.
                          Accordingly, a Ballot which partially accepts and partially rejects the Plan
                          will not be counted.

                 b.       Instructions for Item 3: Review and complete the certification in Item 3.
                          Unless you are submitting your Ballot via electronic mail, your signature
                          is required on the Ballot in order for your vote to count. If you are signing
                          a Ballot in your capacity as a trustee, executor, administrator, guardian,
                          attorney in fact, officer of a corporation, or otherwise acting as a fiduciary
                          or representative capacity, you should indicate such capacity when signing
                          and, if requested by the Voting and Claims Agent, the Debtors, or the
                          Court, must submit evidence to the requesting party that you are
                          authorized to act on behalf of such Holder. In addition, please provide
                          your name and mailing address.

          5.     If your vote is not received by the Voting and Claims Agent by the Voting
  Deadline of November 29, 2019 at 5:00 p.m. (prevailing Central Time) it will not count as either
  an acceptance or rejection of the Plan. Ballots must be received by the Voting Deadline at one of
  the following addresses:




  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                     Entered 10/24/19 10:23:27            Page 29 of 34



  If by First-Class Mail:                                     If by Hand Delivery or Overnight Mail:

  Senior Care Centers, LLC, et al.                            Senior Care Centers, LLC, et al.
  Ballot Processing                                           Ballot Processing
  c/o Omni Bankruptcy Group                                   c/o Omni Bankruptcy Group
  5955 DeSoto Ave., Suite 100                                 5955 DeSoto Ave., Suite 100
  Woodland Hills, CA 91367                                    Woodland Hills, CA 91367

  If by Electronic Mail

  Ballots may also be delivered to the Voting
  and Claims Agent by electronic mail sent to
  sccvoting@omnimgt.com with “Senior Care
  Centers Vote” on the subject line.1


          6.      Delivery of a Ballot by facsimile or electronic means other than by electronic mail
  as set forth herein will not be accepted.

         7.     If a Ballot is received after the Voting Deadline, it will not be counted, unless the
  Debtors and the Committee determine otherwise.

           8.      The following Ballots will not be counted:

                   a.       Any Ballot that fails to clearly indicate an acceptance or rejection, or that
                            indicates both an acceptance and a rejection, of the Plan;

                   b.       Any Ballot received after the Voting Deadline, except if the Debtors and
                            the Committee have granted an extension of the Voting Deadline with
                            respect to such Ballot, or by order of the Bankruptcy Court;

                   c.       Any Ballot containing a vote that the Bankruptcy Court determines was
                            not solicited or procured in good faith or in accordance with the applicable
                            provisions of the Bankruptcy Code;

                   d.       Any Ballot that is illegible or contains insufficient information to permit
                            the identification of the Claim;

                   e.       Any Ballot cast by a Person or Entity that does not hold an Allowed Claim
                            in a Voting Classes; and

                   f.       Any unsigned Ballot or Ballot without an authorized signature (or in the
                            case of electronic balloting, a proper and verified electronic signature).


  1
    For any Ballot cast via electronic mail the format of the attachment must be found in the common workplace and
  industry standard format (i.e., industry-standard PDF file) and the received date and time in the Voting and Claims
  Agent’s inbox will be used as the timestamp for receipt.

                                                          2
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19           Entered 10/24/19 10:23:27        Page 30 of 34



         9.     The deadline for filing and serving motions pursuant to Bankruptcy Rule 3018(a)
  seeking temporary allowance of Claims for the purposes of accepting or rejecting the Plan
  (“Rule 3018(a) Motions”) shall be November 8, 2019 at 5:00 p.m. (prevailing Central Time)
  (the “Rule 3018(a) Motion Deadline”).

         10.    If Multiple Ballots are received by the same Holder of a Claim with respect to the
  same Claims prior to the Voting Deadline, the last dated valid Ballot timely received will
  supersede and revoke any earlier Ballots.

          11.    If you believe you have received this Ballot in error, or if you need an additional
  Ballot, please contact the Voting and Claims Agent immediately at the telephone number or
  email address set forth below.



                       PLEASE RETURN YOUR BALLOT PROMPTLY

  If you have any questions regarding this Ballot or the voting procedures, or wish to receive
  a copy of the Plan, Disclosure Statement, or related materials, please contact the Voting
  and Claims Agent by email at seniorcarecenters@omnimgt.com or by telephone at (844)
  378-1143. The Voting and Claims Agent is not authorized to provide legal advice.




                                                  3
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19   Entered 10/24/19 10:23:27   Page 31 of 34



                                       Exhibit 5

                              Confirmation Hearing Notice




  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19                     Entered 10/24/19 10:23:27             Page 32 of 34



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
  In re:                                                 §      Chapter 11
                                                         §
  Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                         §
                            Debtors.                     §      (Jointly Administered)
                                                         §

                          NOTICE OF CONFIRMATION HEARING AND
                        DEADLINE FOR OBJECTING TO CONFIRMATION

           PLEASE TAKE NOTICE OF THE FOLLOWING:

          1.    On October 16, 2019, the Debtors and the Committee filed the Disclosure
  Statement (the “Disclosure Statement”) for the Third Amended Joint Plan of Reorganization
  (the “Plan”).

          2.      On October 22, 2019, the Bankruptcy Court entered an order (the “Disclosure
  Statement Order”), among other things, (i) approving the Disclosure Statement, (ii) approving
  certain notice related procedures and other procedures for solicitation and tabulation of votes to
  accept or reject the Plan, and (iii) scheduling a hearing for confirmation of the Plan

          3.      The hearing to confirm the Plan (the “Confirmation Hearing”) will be held
  before the Honorable Stacey G. C. Jernigan, United States Bankruptcy Judge, United States
  Bankruptcy Court for the Northern District of Texas, Earle Cabell Federal Building, 1100
  Commerce Street, 14th Floor, Courtroom No. 1, Dallas, Texas 75242, on December 4, 2019 at
  9:30 a.m. (prevailing Central Time). The Confirmation Hearing may be continued from time-
  to-time by the announcement of such continuance in open court or otherwise, all without further
  notice to parties in interest, and the Plan may be modified pursuant to 11 U.S.C. 1127 prior to,
  during, or as a result of the Confirmation Hearing, without further notice to the parties in interest.

          4.     Any objections to the Plan must: (i) be in writing; (ii) state the name and address
  of the responding party and the amount and nature of the claim or interest of such party; (iii)
  state with particularity the legal and factual basis of any response; (iv) conform to the
  Bankruptcy Rules and Local Rules; and (v) be filed with the Bankruptcy Court and served on: (a)
  the Debtors, Senior Care Centers, LLC, 600 North Pearl Street, Suite 1100, Dallas, Texas 75201
  (Attention: Kevin O’Halloran); (b) counsel to the Debtors, Polsinelli PC, 600 3rd Avenue, 42nd
  Floor, New York, New York 10016 (Attention: Jeremy R. Johnson) and Polsinelli PC, 2950 N.

  1
     The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
  Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
  https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
  Suite 1100, Dallas, Texas 75201.


  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19           Entered 10/24/19 10:23:27        Page 33 of 34



  Harwood, Suite 2100, Dallas, Texas 75201 (Attention: Trey A. Monsour); (c) counsel to the
  Official Committee of Unsecured Creditors, Greenberg Traurig, LLP, 77 West Wacker Drive,
  Suite 3100, Chicago, Illinois 60601 (Attention: Nancy A. Peterman) and Greenberg Traurig,
  LLP, 1000 Louisiana Street, Suite 1700, Houston, Texas 77002 (Attention: Shari L. Heyen); and
  (d) the Office of the United States Trustee, 1100 Commerce Street, Room 976, Dallas, Texas
  75242 (Attention: Meredyth A. Kippes), so that they are received no later than November 29,
  2019 at 5:00 p.m. (prevailing Central Time). Objections not timely filed and served in the
  manner set forth in the Disclosure Statement Order may not be considered and may be deemed
  overruled. The Debtors and the Committee reserve the right to file a consolidated reply to any
  such objections no later than November 27, 2019.

          5.     Pursuant to the Disclosure Statement Order, the Bankruptcy Court approved the
  use of certain materials in the solicitation of votes to accept or reject the Plan and certain
  procedures for the tabulation of votes to accept or reject the Plan. If you are a holder of a Claim
  against the Debtors as of October 22, 2019 (the “Record Date”) and entitled to vote, you have
  received with this Notice a ballot form (a “Ballot”) and instructions for completing the Ballot.

          6.      For a vote to accept or reject the Plan to be counted, the holder of a Ballot must
  complete all required information on the Ballot, execute the Ballot, and return the completed
  Ballot in accordance with the instructions so that it is received by November 29, 2019 at 5:00
  p.m. (prevailing Central Time) (the “Voting Deadline”). Any failure to follow the instructions
  included with the Ballot or to return a properly completed Ballot so that it is received by the
  Voting Deadline may disqualify such Ballot and vote on the Plan. The rules and procedures for
  the tabulation of the votes are outlined in the Disclosure Statement Order.

           7.     If a Holder of a Claim wishes to challenge the allowance or disallowance of a
  Claim for voting purposes under the Tabulation Procedures (as defined in the Disclosure
  Statement Order), such entity must file a motion, pursuant to Bankruptcy Rule 3018(a), for an
  order temporarily allowing such Claim in a different amount or classification for purposes of
  voting to accept or reject the Plan and serve such motion on the undersigned counsel to the
  Debtors and the Committee so that it is received no later than November 8, 2019 at 5:00 p.m.
  (prevailing Central Time). The Debtors and the Committee shall have until November 15, 2019
  to file and serve any responses to such motions. Unless the Court orders otherwise, such Claim
  will not be counted for voting purposes in excess of the amount determined in accordance with
  the Tabulation Procedures.

         8.    Article VIII of the Plan contains certain release, exculpation, and injunction
  language. Additionally, Article III of the Plan contains the classification and treatment of
  claims and equity interests. You should read the provisions contained in Articles III and
  VIII of the Plan very carefully so that you understand how confirmation and
  consummation of the Plan will affect you and any claim, interest, right or action you may
  have against the Debtors. THE PLAN WILL BIND ALL HOLDERS OF CLAIMS
  AGAINST AND INTERESTS IN THE DEBTORS TO THE FULLEST EXTENT
  AUTHORIZED OR PROVIDED UNDER THE APPLICABLE PROVISIONS OF THE
  BANKRUPTCY CODE AND BY ALL OTHER APPLICABLE LAW.




                                                  2
  69636999.19
Case 18-33967-bjh11 Doc 2091 Filed 10/24/19              Entered 10/24/19 10:23:27           Page 34 of 34



          9.     Copies of the Plan and Disclosure Statement are available for review without
  charge upon request to Debtors’ counsel, Polsinelli PC, Attention: Stephen J. Astringer,
  sastringer@polsinelli.com, (302) 252-0962. Copies of the Plan and Disclosure Statement are also
  available on the Voting Agent’s website at www.omnimgt.com/seniorcarecenters.


  Dated:        October 25, 2019
                Dallas, Texas

  POLSINELLI PC                                          GREENBERG TRAURIG, LLP

  Trey A. Monsour                                        Shari L. Heyen
  State Bar No. 14277200                                 State Bar No. 09564750
  2950 N. Harwood, Suite 2100                            1000 Louisiana St., Suite 1700
  Dallas, Texas 75201                                    Houston, Texas 77002
  Telephone: (214) 397-0030                              Telephone: (713) 374-3500
  Facsimile: (214) 397-0033                              Facsimile: (713) 374-3505
  tmonsour@polsinelli.com                                heyens@gtlaw.com

  -and-                                                  -and-

  Jeremy R. Johnson (Admitted Pro Hac Vice)              Nancy A. Peterman (Admitted Pro Hac Vice)
  Stephen J. Astringer (Admitted Pro Hac Vice)           77 West Wacker Dr., Suite 3100
  600 3rd Avenue, 42nd Floor                             Chicago, Illinois 60601
  New York, New York 10016                               Telephone: (312) 456-8400
  Telephone: (212) 684-0199                              Facsimile: (312) 456-8435
  Facsimile: (212) 684-0197                              petermann@gtlaw.com
  jeremy.johnson@polsinelli.com
  sastringer@polsinelli.com

  Counsel to the Debtors and Debtors in Possession       Counsel to the Official Committee of Unsecured
                                                         Creditors




                                                     3
  69636999.19
